Appeal Dismissed and Memorandum Opinion filed March 12, 2020.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-20-00064-CR
                                NO. 14-20-00065-CR

                      ABIOLA ADAMDLEKUN, Appellant
                                           V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                              Harris County, Texas
                    Trial Court Cause No. 1547662 & 1581852

                           MEMORANDUM OPINION

      Appellant was convicted of theft and forgery and, in each case, sentenced to
confinement for fifteen months on August 22, 2019. A timely motion for new trial
was filed in each case on September 3, 2019. Therefore, appellant’s notice of
appeal was due by November 20, 2019. See Tex. R. App. P. 26.2(a)(2).

      A court of appeals may grant an extension of time if, within 15 days after the
deadline for filing the notice of appeal, the party files (a) the notice of appeal in the
trial court, and (b) a motion for extension of time in the court of appeals. See Tex.
R. App. P. 26.3; see also Tex. R. App. P. 10.5(b)(2) (governing motion for
extension of time to file notice of appeal). The fifteenth day after November 20,
2019, was December 5, 2019.

      In each case, appellant filed his notice of appeal on January 2, 2020, a date
that is not within 15 days of the due date.

      A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). When a notice of
appeal is not filed within the 15-day period, the court of appeals can take no action
other than to dismiss the appeal for lack of jurisdiction. See id.

      On February 3, 2020, the parties were notified in each case that the appeal
would be dismissed for lack of jurisdiction unless a party demonstrated that the
court has jurisdiction. The notices to appellant were sent to the address provided by
his pro se notice of appeal but were returned as undeliverable. A party not
represented by counsel must provide this court with the party’s current mailing
address, telephone number and fax number, if any. Tex. R. App. P. 9.1(b).

      In each case, the appeal is dismissed for lack of jurisdiction.



                                    PER CURIAM


Panel consists of Justices Bourliot, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2